76 F.3d 374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nelda A. PERKINS, Plaintiff-Appellant,v.Charles Jerome WARE, Esq.;  Charles Jerome Ware, Esq. P.A.;Charles Jerome Ware, P.A. and Associates,Defendants-Appellees,v.Harry T. ALEXANDER, Honorable, Third Party Defendant.
No. 95-2599.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 23, 1996.Decided:  February 8, 1996.

Nelda A. Perkins, Appellant Pro Se.  Charles Martinez, Eccleston & Wolf, Baltimore, MD, for Appellees.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to Defendants in a legal malpractice action.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Perkins v. Ware, No. CA-93-389-DKC (D.Md. July 28, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED